453 F.2d 1374
UNITED STATES of America, Appellee,v.Bob ROBINS, Appellant.
No. 71-1197.
United States Court of Appeals,Eighth Circuit.
Feb. 22, 1972.

Carl E. Laurent, Kansas City, Mo., for appellant.
Anthony P. Nugent, Jr., Asst. U. S. Atty., Kansas City, Mo., Bert C. Hurn, U. S. Atty., Sheryle L. Randol, Asst. U. S. Atty., for appellee.
Before BREITENSTEIN, Senior Circuit Judge,** and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
The appellant, Bob Robins, brings this direct appeal from a judgment of conviction entered against him, on two counts of violation of 18 U.S.C. Sec. 473, in the District Court for the Western District of Missouri.  He contends on appeal that:


2
1) he did not knowingly and in full awareness of his rights waive his right to trial by jury;


3
2) the evidence was insufficient to sustain the verdict;


4
3) the sentence he received constitutes cruel and unusual punishment.


5
We have reviewed each of these contentions and find them to be without merit.  Accordingly, we affirm the judgment of the District Court pursuant to Rule 14 of this Court.



**
 Of the Tenth Circuit, sitting by designation